DETAILED ACTION

Response to Amendment
 Examiner acknowledges Applicant's amendment filed on December 10, 2020.  Claims 1, 18, 24, and 28 are amended.  Claims 8, 20, and 26 have been canceled.  
Claims 1-7, 18, 19, 24, 25, 27-34 are currently pending consideration.

Response to Arguments
Applicant's arguments with respect to claim 1-7, 18, 19, 24, 25, 27-34 have been considered but are moot in view of the new ground(s) of rejection. 


Allowable Subject Matter
Claims 18, 19, 24, 25 and 27 allowed.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7, and 28-32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al. (US 2016/0234736 A1) in view of Lee et al. (US 2011/0173249 A1).

1.    Regarding claim 1, Kubota teaches a mobile telecommunications system entity for a mobile telecommunications system including at least one entity serving at least one user equipment, comprising circuitry configured to:
       transmit scheduling information for on-demand system information, which can be requested by the at least one user equipment (Figure 4 and 32 Paragraph [0084] on-demand system; UE requests; periodic broadcast, aperiodic broadcast or aperiodic unicast).
        Kubota does not explicitly disclose wherein the scheduling information is divided at least in a first part and second part, wherein the first part includes time schedule information according to which the second part is transmitted.
         Lee teaches wherein the scheduling information is divided at least in a first part and second part, wherein the first part includes time schedule information according to Paragraph [0038] MPG includes content and content program timing).
         It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the scheduling information is divided at least in a first part and second part, wherein the first part includes time schedule information according to which the second part is transmitted.
As taught by Lee in the system of Kubota for customized content and media guides see Paragraph [0009] of Lee.

2.   Regarding claim 28, Kubota teaches a mobile telecommunications system anchor entity including at least one entity serving at least one user equipment, the anchor entity comprising circuitry configured to:
       transmit scheduling information for on-demand system information, which can be requested by the at least one user equipment and which is transmitted by the at least one entity serving the at least one user equipment (Figure 4 and 32 Paragraph [0084] on-demand system; UE requests; periodic broadcast, aperiodic broadcast or aperiodic unicast).
        Kubota does not explicitly disclose wherein the scheduling information is divided at least in a first part and second part, wherein the first part includes time schedule information according to which the second part is transmitted.
         Lee teaches wherein the scheduling information is divided at least in a first part and second part, wherein the first part includes time schedule information according to Paragraph [0038] MPG includes content and content program timing).
         It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the scheduling information is divided at least in a first part and second part, wherein the first part includes time schedule information according to which the second part is transmitted.
As taught by Lee in the system of Kubota for customized content and media guides see Paragraph [0009] of Lee.

3.    Regarding claims 2 and 29, Kubota in view of Lee teaches wherein the circuitry is further configured to transmit the scheduling information with a predetermined periodicity (Kubota, Figure 4 and 32 Paragraph [0084] on-demand system; UE requests; periodic broadcast).

4.    Regarding claims 3 and 30, Kubota in view of Lee teaches wherein the circuitry is further configured to transmit the scheduling information with a predetermined duration (Kubota, Figure 4 and 32 Paragraph [0084] on-demand system; UE requests; periodic broadcast).

5.    Regarding claims 4 and 31, Kubota in view of Lee teaches wherein the circuitry is further configured to transmit the scheduling information at a predetermined transmission time (Kubota, Figure 4 and 32 Paragraph [0084] on-demand system; UE requests; periodic broadcast).

Regarding claims 5 and 32, Kubota in view of Lee teaches wherein the circuitry is further configured to transmit the scheduling information included in system information (Kubota, Figure 32 and system information with transmission mode).

7.    Regarding claims 7 and 34, Kubota in view of Lee teaches wherein the scheduling information is included in a system information block of the system information (Kubota, Figure 4 and 32 Paragraph [0084] on-demand system; UE requests; periodic broadcast).

Claims 6 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al. (US 2016/0234736 A1) in view of Lee et al. (US 2011/0173249 A1) in further view of Taha et al. (US 2007/0260851 A1).
 
8.    Regarding claims 6 and 33, Kubota in view of Lee does not explicitly disclose wherein scheduling information is included in a master information block of the system information.
        Taha teaches wherein scheduling information is included in a master information block of the system information (Figure 7 Paragraph [0048] master information blocks for SIB scheduling information).
        It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein scheduling information is included in a master information block of the system information as taught by Taha in .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE LEE LO whose telephone number is (571)270-1952.  The examiner can normally be reached on Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIANE L LO/Primary Examiner, Art Unit 2466